Citation Nr: 1227728	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-03 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The Board notes this appeal originally included entitlement to service connection for an acquired psychiatric disorder; however, this issue was granted in a February 2012 rating decision, and as such, is no longer on appeal.


FINDING OF FACT

The Veteran's current respiratory disorder is causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for a respiratory disorder is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Respiratory Disorder

The Veteran is claiming entitlement to service connection for a respiratory disorder, to include asthma.  She asserts she began experiencing asthma-like symptoms during service and has continued to suffer from these symptoms since discharge from service.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records were reviewed.  The entrance examination from February 1978 did not note any respiratory abnormalities.  In June 1997, it was noted the Veteran had possible exercise-induced asthma.  The treatment note indicated that the Veteran had trouble breathing while running for the prior six months.  The Veteran's retirement examination from June 1997 did not note any respiratory abnormalities. 

The Veteran's post-service records were reviewed.  In a February 2004 statement, a fellow service member noted that the Veteran had difficulty breathing when running during service.  See February 2004 statement.

In February 2006, the Veteran sought treatment with a private physician for breathing problems.  The Veteran reported she was diagnosed with exercise-induced asthma in 1994 and that when she was in the military in 1986 she had problems breathing while running.  She reported having episodes where it felt like her throat "locked up" while working out on the treadmill.  The Veteran noted that she had episodes of wheezing in the military, but had not had any lately.  Examination revealed decreased breath sounds throughout.  The physician stated that spirometry was more suggestive of a restrictive than obstructive defect, but the Veteran was prescribed medications to empirically treat her for asthma.  The Veteran returned a month later in March 2006, reporting that her breathing was about the same.  She was assessed with questionable asthma, questionable restricted defect on spirometry, dyspnea, and questionable exercise-induced asthma.  The Veteran returned in June 2006; however, the physician stated the etiology of the Veteran's dyspnea was still unclear and further work up was needed regarding the fact that she showed a restrictive defect on spirometry.

In June 2006, the Veteran's private physician submitted a statement indicating that the Veteran's military records had been reviewed.  The physician noted that the Veteran was currently having similar symptoms of dyspnea on exertion as she did during service.  The physician opined that, based on review of the service treatment records and her current symptoms, it is at least as likely as not that the Veteran's current pulmonary condition had its first onset in service.  See June 2006 letter.

The Veteran testified in August 2010 that she experienced breathing problems during service and has continued to experience these symptoms.  See August 2010 BVA Transcript, page 8.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).

VA outpatient records from March 2011 list questionable exercise-induced asthma as a medical problem and indicate that the Veteran has a prescription for Albuterol.

The Veteran was afforded a VA examination in February 2011.  Spirometry revealed a mild restriction with no real obstruction and moderate diffusion impairment.  The examiner stated that despite subjective complaints, there was no objective evidence of asthma.  She was diagnosed with restrictive airway disease.  The examiner opined that the restrictive airway disease is not caused by or related to service as it is most likely body mass index and age-related.

The Board finds the Veteran has a chronic disability that had its onset during service, and therefore is entitled to service connection.  If the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the claimed condition is undeniably noted during service and the Veteran's lay statements and her treatment by a private physician demonstrate continuity of symptomatology.  Additionally, the Veteran's private physician has opined that her current respiratory disorder at least as likely as not began during service.  Although the exact diagnosis of the Veteran's disability is unclear (exercise-induced asthma vs. restrictive airway disease), it has been established through evidence that the disability began during service and has persisted to date.  

In this case, the Board finds that the evidence is at least evenly balanced.  Although the VA medical opinion of record is unfavorable to the Veteran, in view of the totality of the evidence, the Board finds that the private medical evidence is at least as persuasive as the VA medical opinion.  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a respiratory disorder.


ORDER

Service connection for a respiratory disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


